                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                              18 Civ. 5884 (KPF)
                           v.

 ADAM MATTESSICH AND
 JOSEPH (A/K/A JAY) LUDOVICO,

                                      Defendants.



     FINAL JUDGMENT AS TO DEFENDANT JOSEPH (A/K/A JAY) LUDOVICO

       The Securities and Exchange Commission having filed a Complaint and Defendant

Jospeh Ludovico (“Defendant or “Ludovico”) having entered a general appearance; consented to

the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry

of this Final Judgment without admitting or denying the allegations of the Complaint (except as

to jurisdiction and except as otherwise provided herein in paragraph IV); waived findings of fact

and conclusions of law; and waived any right to appeal from this Final Judgment:


                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 17(a)(1) of the

Exchange Act [15 U.S.C. § 78q(a)(1)] and Rule 17a-3(a)(19) thereunder [17 C.F.R. § 240.17a-

3(a)(19)], by knowingly or recklessly providing substantial assistance to a broker-dealer that

failes to make and keep current, accurate books and records relating to its business.




                                                   1
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $25,000.00 to the Securities and Exchange Commission pursuant

to Section 21(d)(3) of the Exchange Act. Defendant shall make this payment pursuant to the

terms of the payment schedule set forth in paragraph III, below.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Ludovico as a defendant in this action; and specifying that payment is made pursuant

to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case



                                                 2
identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 U.S.C. § 1961.


                                                 III.

       Ludovico shall pay the total penalty due of $5,000.00 in five installments to the

Commission according to the following schedule: (1) $5,000.00 within 10 days of entry of this

Final Judgment; (2) $5,000.00 within 90 days of entry of this Final Judgment; (3) $5,000.00

within 180 days of entry of this Final Judgment; and (4) $5,000.00 within 270 days of entry of

this Final Judgment; and (5) $5,000.00 within 360 days of entry of this Final Judgment.

Payments shall be deemed made on the date they are received by the Commission and shall be

applied first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid

amounts due after 30 days of the entry of Final Judgment. Prior to making the final payment set

forth herein, Joseph Ludovico shall contact the staff of the Commission for the amount due for

the final payment.

           If Ludovico fails to make any payment by the date agreed and/or in the amount

agreed according to the schedule set forth above, all outstanding payments under this Final

Judgment, including post-judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the Commission without further application

to the Court.




                                                  3
                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).


                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



Dated: December   18 2019
       ______________,

                                              ____________________________________
                                              KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE




                                                 4
